﻿
Mr. President, it is my great pleasure to extend to you the congratulations of my government on your election to your high office. It is a recognition not only of your personal qualities but of the important role you have played in the re-emergence of democratic traditions in your country, and of the esteem that Argentina enjoys in the world community today.
We must also record our thanks to Mr. Peter Florin for the impeccable manner in which he conducted the proceedings of the forty-second session of the General Assembly.
Samoa has constantly sounded notes of hope and optimism lit our statements since we joined the United Nations 12 years ago - notes of hope that were often drowned out by the more despondent tones of doubt and the dire predictions of the doomsayers. However, we were not disheartened, and our faith and belief in the United Nations as the great hope of, particularly, the small nations, has never dimmed. 
It is, therefore with a great deal of pleasure and satisfaction that we feel able today to say with confidence that our optimism was not unjustified. After some years of international introspection and critical self-examination, we have arrived at a time when a certain amount of congratulation is in order, and when it can be said that the international community is becoming aware of the importance of the United Nations once again. There are, indeed, successes for all to see.
These successes, which we must acknowledge, mark in most cases the fruition of long and often frustrating efforts on the part of all concerned, and owe much to the dedication, patience and persistence of the Secretary-General and our international civil servants. Through the difficult times, morale has been maintained, the quest for international peace has continued, and progress has been achieved.
It is, then, most timely and fitting that the Nobel Peace Prise should have been awarded this year to the United Nations peace-keeping forces, which are indeed a symbol to the world of the United Nations and its aims. We congratulate the Secretary-General, his staff, the troop-contributing countries, and, of course, the troops themselves. Their heroic stoicism and quiet sacrifice have too long gone unsung.
Let us then applaud the progress made in so many areas of the world where the problems had seemed insoluble. It is remarkable that across the world, from one far-flung trouble spot to another, settlements are slowly beginning to emerge, and world tensions are lessening. There is little doubt that major factors in this change are the lessening of tension between the great Powers and a new willingness on their part to work through the United Nations, thus enabling it more successfully to do the work envisaged by the framers of its Charter. We acknowledge and applaud this most encouraging development in international relations. We hope to see it grow and expand. If it does, then much credit will be due the leaders of those great nations for their enlightened statesmanship and the realisation that much of the world's well-being depends on them and the actions of their countries.
We turn, then, with hope in our hearts to a brief consideration of developments in the troubled regions of the world.
The Iran-Iraq cease-fire is an excellent example of the co-operation of the great Powers with one another and with the other members of the Security Council. Under the leadership of the Secretary-General, the Security Council has persisted with patience and diplomacy in pursuit of a settlement. How a cease-fire has been achieved, a result which seemed impossible a year ago. United Nations peace-keeping forces are in place and the expansion of the peace-keeping function to posts both there and in Afghanistan testifies to the important role those forces are able to perform world-wide if given the requisite goodwill. Now, for Iran and Iraq, the focus must b, on the full implementation of Security Council resolution 598 (1987), and on the healing of the wounds they have inflicted on one another.
In Afghanistan, the Geneva Accords were achieved, once again, as the result of steady and persistent effort under the auspices of the United Nations, with the Secretary-General and his personal envoy, Mr. Diego Cordoves, playing vital roles. The Soviet Union has withdrawn 50 per cent of its forces, as promised. While this is encouraging, it must complete its troop withdrawal as scheduled to enable the process of self-determination to take place within Afghanistan. While problems remain, the progress towards the restoration of peace to that shattered land continues. It must remain on track, for it is only when the fighting ceases, the refugees are enabled to return home and dialogue begins among the various groups in Afghanistan that the people of Afghanistan will be able finally to begin to put their lives together again and choose at last the form of government under which they wish to live.
We welcome the progress made in the negotiations on the problems in south-western Africa and are much encouraged by the improved prospects for the independence of Namibia. It is very good news that an advance team can now go to Namibia to prepare for the United Nations military and civilian presence in the Territory. At last, perhaps, the United Nations can play its appropriate role in Namibia, and the United Nations Transition Assistance Group can expedite the Territory's peaceful transition to independence.
Also showing promise, assisted by the good offices of both the Secretary-General and the Chairman of the Organization of African Unity (OAU), is the situation in Western Sahara. There, as the Secretary-General says in his annual report on the work of the Organisation,
"an appropriate climate has been established for a just and durable solution of the problem." CA/43/1. p. 3>
Once again, we understand, the United Nations will be significantly involved both in a military and in a civilian capacity, and a referendum supervised by the United Nations will give the people of Western Sahara the opportunity to make a genuine choice about their future.
When we consider the problems of Cyprus, we see that once again perseverance has paid off; the leaders of the two sides have agreed to meet for talks without any pre-conditions, and those meetings are under way. They will try to achieve a negotiated settlement of the problem by 1 June 1989. The Secretary-General's good offices have been instrumental in this process and have justified the faith the Security Council placed in him when it entrusted his mandate to him. 
In our own region, development· in Now Caledonia in recent months give us reason to be greatly encouraged about peace and good-neighbourliness in the South Pacific. Initiatives embarked on by France, resulting in the Matignon and Oudinot accords have brought about dramatic change in New Caledonia. Where there was serious likelihood of a real tragedy, there is now optimism and a genuine spirit of realistic accommodation and reconciliation. The South Pacific Forum applauds the efforts and commitment of the administering country, France, as well as the courage and leadership that have been in evidence within the major groups in Mew Caledonia itself in making possible the progress so far achieved.
Western Samoa strongly supports the process now in train to produce a genuine and meaningful act of self-determination for a reconciled New Caledonia in a manner that will accommodate the legitimate interests of all its people, including its indigenous population. 
That is true of the Kampuchean situation, for instance, which is showing promising signs but where there are some difficulties yet to be resolved. The members of the Association of South-East Asian Nations (ASSAM) have shown diplomacy and leadership in the region on this issue. They have recently successfully brought the parties concerned together at the Jakarta Informal Meeting, convened by Indonesia. We trust that this has prepared the way for the convening of an international conference, preferably under the auspices of the Secretary-General. The Vietnamese must be held to their commitment to withdraw all their forces by 1990 and the country must then be readied for an act of self-determination. For this, national reconciliation is necessary and it should take place under the leadership of His Royal Highness Prince Norodom Sihanouk, with the quadripartite arrangement, representing all the parties concerned, in place. There must also be effective arrangements to ensure that there is no return to the universally condemned policies and practices of a recent past. During these processes there should be a role for United Nations peace-keeping and supervision.
There are some encouraging initiatives on the Korean peninsula. President Roh has recently proposed a meeting of the Presidents of the North and the South and, indeed, a direct dialogue is essential to any peaceful path to a solution. Once again, we feel that the United Nations environment is often the best for reconciliation and, in the interests of the universality which we strongly support, we would hope that North and South Korea will be represented in our Organisation in the near future. 
The Republic of Korea must be congratulated on the manner in which it served as host to the Olympic Games, so successfully concluded a fortnight ago - evidence indeed of South Korea's competence in the international arena.
There is a definite role for the United Nations to play in regard to the Middle East. Here the problems remain intractable, with tensions recently aggravated by the uprisings on the Nest Bank, fuelled by years of frustration, and the manner in which they have been handled. The violence of these developments has made it clear that vigorous efforts must be made to find a solution for this increasingly volatile situation. An international conference under the auspices of the United Nations, with all concerned parties participating, would seem to us the best approach. It is imperative that Israel recognise the right of the. Palestinians to self-determination and their right to establish a State of their own. Conversely, the Palestinians must recognise Israel's right to exist within internationally recognised and secure boundaries. Both sides must renounce violence and must resort, for a change, to dialogue.
Another area which shows little promise of peace at the moment is Lebanon.
That tragic country is still devastated and divided, and the situation gives little cause for optimism. Once again we call on others to cease taking advantage of Lebanon's crisis and refrain from interference in its affairs. Also, the troops of the United Nations Interim Force in Lebanon (UNIFIL) in place there must be allowed to carry out their duties without harassment and the threat of death.
In Central America the progress towards peace seems, sadly, to have stalled. There were promising signs - with blueprints for peace painstakingly laid out in the regional peace plan, Esquipulas II, adopted by the five Presidents of the Central American countries. That plan is based on the Arias plan formulated by President Oscar Arias of Costa Rica. For his efforts President Arias received the Nobel Peace Prise, and we had hoped that that would stimulate the peace process in  the region. We look to see a rekindling of enthusiasm and a revival of the dialogue so that eventually the aspirations of the peoples of Central America to live in democratic and peaceful conditions may be achieved.
In South Africa there can be no possibility of a solution until the South African Government is made to realise that it must abandon apartheid in any of its evil forms or manifestations. That Government must realise that there is no way that apartheid can be reformed: its total abolition is the only answer. The situation is constantly deteriorating, with increasingly repressive actions keeping the tensions at boiling point. The South African Government must release Nelson Mandela, now 70 years old and in poor health, and the other political prisoners; it must lift the bans front the prohibited organisations which oppose apartheid and thereby create conditions conducive to dialogue. Dialogue and the eschewing of violence and repression are the only case preliminary paths to the creation of an atmosphere where a solution can be sought.
In spite of international condemnation the South African regime remains determined to maintain, with whatever means at its disposal, its abhorrent total disregard for basic human rights. This intransigence, in Western Samoa's view, justifies the intensification and expansion of economic sanctions against South Africa.
While South Africa certainly stands out as the most blatant instance of the denial of human rights we have to contend with, we should not allow it to divert our attention from other abuses of human rights around the globe. The Organisation must ensure that the suffering and inhumanity that go hand in hand with abuses of human rights are addressed, and eliminated wherever they occur.
Human rights is one of the areas where we hope to see the United Nations role grow and expand, for we feel there is much potential for a United Nations in which the world has more confidence to operate more actively in this field. On 10 December we shall celebrate the fortieth anniversary of the Universal Declaration of Human Sights. But there is little to celebrate when we consider the actual practices around the world. While human rights instruments have been proliferating, so have inhuman practices. 
This grim irony is further exemplified  by the recent re-emergence of chemicals as weapons for one people's use against another. This practice mocks the very dignity of mankind and must be banned for ever. We are pleased to note President Reagan's proposal made here for the convening of a conference of the parties to the 1925 Geneva Protocol and that this proposal was also supported by Mr. Shevardnadse. Of course it is imperative also that the drafting of a convention banning chemical weapons be continued and completed as soon as possible.
One of the brightest hopes we have this year is the likelihood of the dawning of a whole new era in disarmament. Despite the lack of concrete results from the third special session of the General Assembly devoted to disarmament, we are much encouraged that the relaxing of tensions between the super-Powers has led to their agreement to dismantle an entire class of nuclear weapons under the Treaty on the Elimination of Intermediate-Range and Shorter-Range Missiles - the INF Treaty. We trust that this breakthrough will herald a new attitude to disarmament. Much progress has already been made towards the conclusion of a START Treaty which would cut the super-Powers' strategic nuclear arsenals by 50 per cent. Both countries have accepted verification procedures that would have been anathema to them in the past. The two countries have gone so far as to exchange visits of military personnel at Chief-of-Staff level. This new-found flexibility and reasonableness must not only pave the way for future reductions of their own still awesome arsenals but will, it is hoped, encourage other nuclear-weapon States to begin the process of nuclear disarmament. Similarly it is hoped that those States that do not have nuclear weapons but might aspire to them will see the futility of acquiring such unusable and ultimately useless tools of war. We hope there will be a renewal of confidence in the Hon-Proliferation Treaty, a Treaty that deserves the support of all nations dedicated to a nuclear-weapon-free world. This is of crucial importance, especially to the small and vulnerable States of the world. 
This year is the twentieth anniversary of the adoption of the Treaty; and it has served as an effective barrier to the acquisition of nuclear weapons by more States. In its 20 years of existence, no new nuclear-weapon State has emerged and more than 130 States have become parties to the Treaty and committed themselves not to acquire nuclear weapons. 2t must be strengthened and adhered to.
There is still an urgent need for the conclusion of a comprehensive test-ban treaty prohibiting all nuclear tests by all States in all environments for all time. As we learn daily how ignorant we have been about the destruction we have already wrought on this Earth, we are alarmed and realise with more certainty than ever before that all nuclear testing must cease. It must cease, not only because the further development of nuclear weapons is undesirable but also because of the damage to the Earth testing is causing, much of which may as yet have gone undetected by scientists. After all, scientists themselves have admitted how often they have been wrong in the past and how much there is still to learn about our environment.
We in the South Pacific have wondered and worried for years now about the effects of the French nuclear testing in our region. Once again we ask that it be stopped. We do not believe in the whole premise on which such testing is based; so why should we be subjected to its effects? We do not believe that nuclear weapons should exist and we believe that those in existence should be destroyed. We believe that the preservation of our God-given environment in as pristine a condition as possible is of paramount importance not only to our region but to the world as a whole.
Recent events have made us realise that we are all ecologically connected; events occurring in one part of the world can have ecological consequences on the far side of the world. Plastic bags thrown into one ocean choke sea creatures in another ocean; fumes from industrial pollution in one country cause acid rain to kill forests in another country thousands of miles away; deforestation the world over can not only cause erosion and floods miles from where it occurs, but is occurring on such a large scale that it threatens to change the climate of the entire world for ever.
It is certainly Ironic that just as we saw developments that give us reason to believe that we may be able to avoid the nuclear holocaust we have all feared for years we begin to realise that we may have irrevocably sown the seeds of destruction for this Earth in many other ways and that it may be too late to reverse much of the damage already done.
Scientists tell us that the thinning of the ozone layer and resultant greenhouse effect are the cumulative results of our pollutants. What is truly terrifying is that some scientists think that the damage we see today is the consequence of what we did 30 years ago when pollutants were fewer and less potent, and that it is our children who will feel the much greater damage resulting from our activities today.
How tragic for our children, or their children, to inherit an Earth enshrouded in a deadly pall of pollutants; awash with waters full of poison; fouled with animals dead or dying; stripped of timber; with soils exhausted, devoid of nutrients desertified or dangerously laced with toxins; and with valleys, rivers and lakes piled full of garbage. For it may come to this if we do not soon realise that the catastrophes we are experiencing are sighs from an ailing and weary Mother Earth moaning that she is just "not able to take it any more".
We sympathise with those nations - Bangladesh Jamaica Mexico the Dominican Republic and the Sudan - which have suffered the most recent tragedies; but it is at our peril that we ignore these warnings and all the other signs we have received. The World Commission on Environment and Development chaired by Prime Minister Brundtland put it to us squarely and we must act. Both rich and poor nations, both North and South are guilty. Development in the future must be in harmony with the environment.
No are pleased to welcome Prime Minister Mulroney's announcement here that Canada will establish a centre to promote the concept of environmentally sustainable development internationally and also Canada's support of a feasibility study on a World Conservation Bank to work with the World Bank, for environmental concerns MUST be an integral part of any development efforts. We strongly support the calls for a high-level United Nations conference on environmental matters, and the sooner the better. 
While I said both North and South are guilty of environmental rape and pillage, the reasons are usually different in the two regions. In the developed countries misuse of the environment most often to provide comfort and convenience, and sometimes purely for sport or greed. Greed and expansion were certainly motives in recent attempts to export toxic wastes from North to South. While the countries of the South are certainly not free from base motivations, very often their populations are merely trying to survive.
Thus  we must urgently confront the inequities of the world's economic situation. The least developed feel these inequities most keenly, but all developing countries suffer from slow or negative growth, commodity price declines and adverse terms of trade, to name but a few problems. It is to be hoped that the international development strategy for the fourth United Nations development decade and other international initiatives will address more effectively the economic plight of the poorer nations of the world.
We began this address with a reaffirmation of our confidence in and commitment to the United Nations and its work. For there is no doubt that loyalty to the United Nations on the part of all its Members is the key to the Organisation's ability to carry its urgent work forward. Further progress in the reform and revitalisation of the United Nations depends on Member support, both moral and financial. Now is the time to encourage the progress begun. We are pleased that both the United States and the USSR now intend to pay their past dues and meet their financial responsibilities to the United Nations. We urge all Members to meet their obligations as well.
The spirit of multilateralism certainly seems to have been reborn and must be nurtured, for it must finally be apparent to all nations that the time for rhetoric and propaganda is past and the time for co-operation is at hand. The Secretary-General in his report last year said that it was as if "the sails of the small boat in which all the people of the earth are gathered had caught again on a light but favourable wind" (A/42/1, p. 2) - indicating that there was hope, though it might be faint. This year he is able to report that "With careful and patient navigation, the vessel has come within eight of large sections of the shore". (A/43/1, p. 2) 
That is α much more hopeful future. Indeed, we agree, and while there are still sane reefs to negotiate, a safe arrival seems much more likely, for with the present international climate the sailing weather is good, or, as we say in Samoa: "A favourable wind is felt on the body. Let the boat be guided by an experienced and competent helmsman."
 
